Citation Nr: 1541158	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a prostate disorder, to include as related to herbicide exposure during service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1985.

This appeal comes before the Board of Veterans' Appeals from a July 2013 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. In that decision, the RO denied service connection for a prostate disorder.

In May 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the Veteran's claims file.


FINDING OF FACT

The Veteran's enlarged prostate and prostate calcifications were not found until many years after his service, and are not related to his herbicide exposure during service.


CONCLUSION OF LAW

The Veteran's enlarged prostate and prostate calcifications were not incurred or aggravated in service, and may not be presumed to be service-connected based on his herbicide exposure during service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in a letter issued in April 2011. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection, including as related to herbicide exposure during service. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the May 2014 Board hearing, the undersigned VLJ fully explained the issues. That explanation included clarification as to which prostate conditions VA does and does not presume to be service-connected in veterans who have been exposed to herbicides during service. The VLJ suggested the submission of evidence that may have been overlooked. He suggested that any medical evidence or opinion directly supporting a connection between the Veteran's prostate disorders and his service experiences including herbicide exposure would support his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted that hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

The Veteran's claims file contains service medical records, post-service medical records, reports of VA examinations, and a transcript of the 2014 Board hearing. The Veteran has not had a VA medical examination that addressed his claim for service connection for a prostate disorder. VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran has reported that a prostate disorder was first found in about 2013, many years after service. Treating physicians have diagnosed enlarged prostate with calcifications. The assembled medical records do not contain any finding or suggestion that the Veteran has prostate cancer. He does not contend, and his service treatment records do not indicate, that he had any prostate problems during his service. He contends that the prostate disorder developed as a result of his exposure to herbicides during service. He served in Vietnam during the Vietnam War. In deciding claims for service connection for other disorders, including diabetes mellitus, VA has presumed that he was exposed to herbicides during service.

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). The list of conditions, at 38 C.F.R. § 3.309(e), for which service connection may be presumed based on herbicide exposure, includes prostate cancer, but does not include enlarged prostate or prostate calcifications. Therefore, service connection thus may not be presumed for his enlarged prostate or prostate calcifications based on his herbicide exposure. The establishment of service connection for his prostate disorders nonetheless is possible if there is direct evidence that it any current prostate disorder is a result of herbicide exposure during service, direct evidence that it was incurred or aggravated in service, or evidence that it is secondary to a service-connected disability. The record in this case does not contain direct evidence linking the current prostate disorders to disease, injury, or herbicide exposure during service or to any disorder for which service-connection has been established. Thus, there is no evidence that meets even the low threshold for providing a medical examination or obtaining a medical opinion. Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding the claim on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Prostate Disorder

The Veteran is seeking service connection for his current prostate disorders, which have been diagnosed an enlarged prostate and prostate calcifications. He notes that he served in Vietnam during the Vietnam War. His claim includes service connection based on herbicide exposure during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records are silent for any prostate problems during service. He does not contend that he had prostate problems during service or soon after service. He has stated that prostate problems began in approximately 2013. 

Private treatment records show that in February 2013, ultrasound of the abdomen showed an enlarged prostate gland, with calcifications. No focal mass was noted. The Veteran was started on medications to treat prostate enlargement. Repeat ultrasound in July 2013 again showed enlargement of the prostate and prostate calcifications.

In March 2013, the Veteran submitted a claim for service connection for a prostate disorder, including as due to Agent Orange exposure. 

In the May 2014 hearing, the Veteran reported that he served on several ships that had home port in and were stationed in Vietnam, and that he set foot on land in Vietnam on about five occasions. He noted that VA had already indicated that he was presumed to have been exposed to herbicides during his service. He stated that a prostate problem began the year before the 2014 hearing. He indicated that the disorder produced pain that partly responded to medication. He related that physicians told him that his prostate was enlarged. He reported that he had not been told that he had prostate cancer. 

The Veteran served in Vietnam during the relevant period. VA previously has presumed, and continues to presume, that he was exposed to an herbicide agent during that service.

In 2013, the Veteran was found to have enlarged prostate and prostate calcifications. The medical records do not contain any indication that prostate cancer was found or suspected. The list of conditions, at 38 C.F.R. § 3.309(e), for which service connection may be presumed based on herbicide exposure, includes prostate cancer, but does not include enlarged prostate or prostate calcifications. Service connection thus may not be presumed for his enlarged prostate or prostate calcifications based on his herbicide exposure.

The establishment of service connection for the Veteran's enlarged prostate and prostate calcifications nonetheless is possible. Service connection is possible if there is direct evidence that it developed as a result of herbicide exposure during service, for example, if a competent expert such as a physician opined that in the Veteran's case the enlargement and calcifications are related to his herbicide exposure. No such evidence has been presented in this case, however.

Service connection is possible if there is direct evidence that the enlargement or calcifications were incurred or aggravated in service. There is no such evidence in this case. There were no prostate problems noted during service nor until many years after service.

Service connection also is possible if there is evidence that one or both of the current prostate disorders are secondary to (caused or aggravated by) any of the Veteran's disabilities for which service connection has been established. See 38 C.F.R. § 3.310 (2015). The Veteran has not contended or suggested any such relationship, however, nor has any such connection been suggested by the assembled medical evidence.

As the Veteran's prostate enlargement and calcifications are not among the disorders for which service connection can be presumed based on herbicide exposure, and as the preponderance of the evidence is against direct service connection for those disorders, the Board denies the appeal for service connection for those disorders.


ORDER

Entitlement to service connection for current prostate disorders, including enlargement and calcifications, is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


